Order granting bill of particulars reversed on the law, with ten dollars costs and disbursements, and motion denied, without costs. The particulars sought are part of the facts which must be proven by the plaintiff on his affirmative case. If plaintiff desires a copy of the proof of loss filed, that may be obtained in discovery proceedings; the other evidence which he desires may be obtained by an examination of the defendant before trial. Kelly, P. J., Rich. Jaycox, Kelby and Young, JJ., concur.